FILED
                             NOT FOR PUBLICATION                            MAR 21 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



FERMIN PEREZ-SANCHEZ,                            Nos. 09-72128
                                                      10-70767
               Petitioner,
                                                 Agency No. A092-856-801
  v.

ERIC H. HOLDER, Jr., Attorney General,           MEMORANDUM *

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 12, 2013 **

Before:        PREGERSON, REINHARDT, and W. FLETCHER, Circuit Judges.

       In these consolidated petitions for review, Fermin Perez-Sanchez, a native

and citizen of El Salvador, petitions pro se for review of the Board of Immigration

Appeals’ (“BIA”) orders dismissing his appeal from an immigration judge’s

removal order and denying his motion to reopen. Our jurisdiction is governed by


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review de novo questions of law, for substantial evidence the

agency’s factual findings, and for abuse of discretion the denial of a motion to

reopen. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny

the petition for review.

      The BIA correctly determined that Perez-Sanchez’s conviction under

California Penal Code § 273.5(a) constituted an aggravated felony crime of

violence under 8 U.S.C. § 1101(a)(43)(F) that rendered him removable. See 8

U.S.C. § 1227(a)(2)(A)(iii); Banuelos-Ayon v. Holder, 611 F.3d 1080, 1083 (9th

Cir. 2010). Perez-Sanchez is ineligible for asylum and cancellation of removal due

to the aggravated felony conviction. See 8 U.S.C. §§ 1158(b)(2)(A)(ii), B(i),

1229b(a)(3).

      The agency applied the proper legal standard as set forth in Matter of

Frentescu, 18 I. & N. Dec. 244, 247 (BIA 1982), in determining Perez-Sanchez

was convicted of a particularly serious crime rendering him ineligible for

withholding of removal under 8 U.S.C. § 1231(b)(3)(B)(ii). See Anaya-Ortiz v.

Holder, 594 F.3d 673, 679-80 (9th Cir. 2010); see also Pechenkov v. Holder, 705

F.3d 444, 448 (9th Cir. 2012) (our jurisdiction is limited to colorable constitutional

claims and legal questions).




                                           2                                    09-72128
         Substantial evidence supports the agency’s determination that Perez-Sanchez

failed to establish that it is more likely than not that he would be tortured if he were

returned to El Salvador. See Wakkary v. Holder, 558 F.3d 1049, 1067-68 (9th Cir.

2009).

         PETITIONS FOR REVIEW DENIED.




                                           3                                     09-72128